UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2017 AEGLEA BIOTHERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 001-37722 46-4312787 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 901 S. MoPac Expressway Barton Oaks Plaza One
